         Case 1:20-cv-12304-WGY Document 37 Filed 07/08/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 YADIEL ISABEL PENA, PPA YACAIRA PENA,
 AND YACAIRA PENA,
 Plaintiffs,

 V.                                                      CIVIL ACTION NO.: 1:20-CV-12304-WGY

 JACQUELINE PAPACHRISTON, R.N.,
 CHERYL BRITT, R.N.,
 JENNIFER FARMER, R.N.,
 PATRICIA LANE, R.N.,
 DAWN BELLORADO, R.N., AND
 UNITED STATES OF AMERICA,
 Defendants.

           PARTIES’ JOINT PROPOSED CASE MANAGEMENT SCHEDULE

       Pursuant to this Court’s request on Wednesday, June 30, 2021, the Plaintiffs, Yadiel

Isabel Pena, PPA Yacaira Pena, and Yaicara Pena, and the Defendants, Jacqueline Papachriston,

R.N., Cheryl Britt, R.N., Jennifer Farmer, R.N., Patricia Lane, R.N., Dawn Bellorado, R.N. and

United States of America, hereby submit this Joint Proposed Case Management Schedule.

I.     Discovery and Motion Practice

      A. Initial Disclosures

       The parties will provide the initial disclosures required by Fed. R. Civ. P. 26(a)(1) by

July 30, 2021.

      B. Amendment to Pleadings

       Except for good cause shown, no motions seeking leave to add new parties or to amend

the pleadings to assert new claims or defenses may be filed after July 30, 2021.

      C. Fact Discovery

          1. The parties will serve written fact discovery by August 15, 2021.
        Case 1:20-cv-12304-WGY Document 37 Filed 07/08/21 Page 2 of 4




         2. All depositions and discovery, other than expert discovery, will be completed by

            November 15, 2021.

      D. Expert Discovery

         1. The Plaintiffs’ trial experts will be designated, and the information required by

            Fed. R. Civ. P. 26(a)(2) will be disclosed by December 10, 2021.

         2. The Defendant’s trial experts will be designated, and the information required by

            Fed. R. Civ. P. 26(a)(2) will be disclosed by January 14, 2022.

         3. Any rebuttal trial expert will be designated, and the information required by Fed.

            R. Civ. P. 26(a)(2) will be disclosed by January 28, 2022.

         4. The parties’ experts will be deposed by March 1, 2022.

      E. Dispositive Motions

         1. Dispositive motions, including motions for summary judgment or motions for

            judgment on the pleadings, will be filed by March 1, 2022.

         2. Oppositions to dispositive motions must be filed within 21 days after service of the

            motion.

II.   Certifications

      The parties will file certifications required by Local Rule 16.1(d)(3) by July 30, 2021.




                                               2
        Case 1:20-cv-12304-WGY Document 37 Filed 07/08/21 Page 3 of 4




  Respectfully submitted,                 Respectfully submitted,
  Plaintiffs,                             The Defendants,
  By their attorneys,                     Jacqueline Papachriston, R.N., Cheryl Britt,
                                          R.N., Jennifer Farmer, R.N., Patricia Lane,
                                          R.N., and Dawn Bellorado, R.N.,
                                          By Counsel,

  /s/ Lynn I. Hu                          /s/ Alexander P. Volpe
  Adam Satin, Esq., BBO# 633069           J. Peter Kelley, Esq., BBO#559588
  Lynn I. Hu, Esq., BBO# 690823           Alexander P. Volpe, Esq., BBO#694092
  Lubin & Meyer, P.C.                     BRUCE & KELLEY, P.C.
  100 City Hall Plaza                     20 Mall Road, Suite 225
  Boston, MA 02108                        Burlington, MA 01803
  (617) 720-4447                          Tel: (781) 262-0690
  asatin@lubinandmeyer.com                Fax: (781) 229-0383
  lhu@lubinandmeyer.com                   pkelley@brucekelleylaw.com
                                          avolpe@brucekelleylaw.com

                                          Respectfully submitted,

                                          NATHANIEL R. MENDELL
                                          Acting United States Attorney

                                          /s/ Eve A. Piemonte
                                          Eve A. Piemonte
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          John J. Moakley U.S. Courthouse
                                          1 Courthouse Way, Suite 9200
                                          Boston, MA 02210 (617) 748-3369
                                          Eve.Piemonte@usdoj.gov




Dated: July 9, 2021




                                      3
         Case 1:20-cv-12304-WGY Document 37 Filed 07/08/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and paper copies will be sent to those indicated as non-registered participants.


                                                      /s/ Adam R. Satin
                                                      Adam R. Satin
Dated: July 9, 2021




                                                 4
